Landis, J.
In accordance with stipulation of counsel that the items of merchandise marked “W” covered by the foregoing protests consist of plaques similar in all material respects to those the subject of Arnart Imports, Inc. v. United States (54 Cust. Ct. 187, C.D. 2531), and that the items of merchandise marked “T” covered by the foregoing protests consist of cups and saucers similar in all material respects to those the subject of W. Kay Company, Inc. v. United States (53 Cust. Ct. 130, C.D. 2484), the claims of the plaintiffs were sustained.